DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
The objections to claim 2 for minor informalities are hereby withdrawn in view of the claim amendments filed on Oct. 30, 2020.
The rejections of claims 12 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are hereby withdrawn in view of the claim amendments filed on Oct. 30, 2020.
	The rejections of claims 1-25 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent No. 10,258,608 is hereby withdrawn in view of the Terminal Disclaimer filed on Oct. 30, 2020.

Terminal Disclaimer
The terminal disclaimer filed on Oct. 30, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,258,608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Maintained, Modified and New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 remain rejected and claim 139 is newly rejected under 35 U.S.C. 103 as being unpatentable over Brough et al. (US 2009/0053315; published: Feb. 26, 2009; of record), in view of Paetz et al. (US 2013/0142871; published: Jun. 6, 2013; in IDS dated 11/6/19).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Brough et al. is directed to compositions and methods for making a pharmaceutical dosage form include making a pharmaceutical composition that includes one or more active pharmaceutical ingredients (API) with one or more pharmaceutically acceptable excipients by thermokinetic compounding into a composite (Abstract).  The method comprises thermokinetic processing the one or more APIs with the one or more pharmaceutically acceptable excipients until melt blended into a composite (limitation of instant claims 1-2; claim 1).  Brough et al. teach that the thermokinetic mixing is performed for less than 300 seconds (limitation of instant claim 1; [0017]). 

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Brough et al. do not teach wherein the active pharmaceutical ingredient (API) is crystalline deferasirox, as required by instant claim 1.  Brough et al. teach increasing the processing temperature (see above), but do not specifically teach wherein the temperature is ≤ 200 °C, as required by instant claim 1. Brough et al. do not teach wherein the one or more pharmaceutically acceptable excipient comprises a cross-linked pharmaceutical polymer such as carbomer, crospovidone or croscarmellose sodium, as required by instant claims 16-17.  However, this deficiency is cured by Paetz et al.
Paetz et al. is directed to oral dosage forms of deferasirox (Title).  Paetz et al. teach a method of preparing an oral dosage form built of (i) an inner granular phase, containing (a1) deferasirox; (b1) binder; (c1) disintegrant; (d1) optionally wicking agent; (e1) optionally filler; (f1) optionally wetting agent; and (ii) an outer phase, containing
(c2) disintegrant; (d2) optionally wicking agent; and (e2) optionally filler; comprising the steps of: (I) granulating components (a1), (b1) and (c1) and optionally (d1), and (f1); (II) mixing the granules resulting from step (I) with components (c2) and optionally (d2) and (e2) (III) converting the mixture from step (II), optionally with the addition of further pharmaceutical excipients, into an oral dosage form (See entire ref., e.g., claim 9). For 
Brought et al. and Paetz et al. do not teach wherein said composition “remains amorphous per x- ray diffraction analysis following storage in an open container at about 40 °C, relative humidity of about 75%, at five weeks”, “comprises about 30%-60% DFX, about 40%-60% DFX, about 30% DFX, 35% DFX, 40% DFX, 45% DFX, 50% DFX, 55% DFX, or 60% DFX” and “wherein the purity of DFX in said composition is   
With regards to the abovementioned effects of the claimed method, the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Brought et al., in view of Paetz et al. teach the claimed method of processing crystalline deferasirox to form a melt blended pharmaceutical composite; they teach incorporating the same excipients.  Therefore, in view of MPEP §2112, claiming an unappreciated property (i.e., the references were silent with regards to the specific limitations recited above), which is inherently present in the prior art, does not necessarily make the claim patentable.  Furthermore, it is noted, that upon a review of the instant specification, Applicants do not indicate that there are some species within claim 1 that do not meet the limitations of instant claims 10-11 and 24.  The invention as claimed is not structurally distinguishable from the disclosure of Brough et al., in view of Paetz et al. and it is therefore, the Examiner's position that the abovementioned effects produced by the claimed method are inherent properties of the invention taught by Brough et al. and Paetz et al.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed method with that of the prior art, the burden of proof is upon the Applicants to show an unobvious distinction between the In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Brough et al. and Paetz et al. are each directed to methods of making pharmaceutical composition comprising providing an active pharmaceutically ingredient and one or more pharmaceutically acceptable excipients and forming particles by mixing and increasing the temperature.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to use crystalline deferasirox as the active pharmaceutical ingredient, increase the processing temperature to ≤ 200 °C and to incorporate crosslinked polymers such as sodium croscarmellose into the method of Brough et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Paetz et al. teach that crystalline deferasirox is suitably processed with pharmaceutically acceptable excipients (many overlapping with the excipients taught in Brough et al.) including crosslinked sodium croscarmellose in a method that mixes at an elevated temperature just like thermokinetic compounding.  Furthermore, Paetz et al. specifically teach where melt granulating deferasirox, the temperature is especially 90 to 180 °C ([0077]) and therefore would be a suitable processing temperature for the method of Brough et al., wherein deferasirox is the API.  
prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants argue that as Brough describes TKC methods and Paetz describes wet granulation, melt processing/melt granulation and melt extrusion, the combination of these references attempts to combine completely incompatible methods, which directly violates MPEP 2143.01(VI) (“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious”).
This is not found persuasive. In response, and as indicated in the instant rejection, the prima facie case of obviousness hinges on (1) the substitution of active agents (i.e., the active agent of Brough with the crystalline deferasirox taught by Paetz), (2) increasing the processing temperatures to ≤ 200 °C in the methods of Brough and (3) to further incorporate sodium croscarmellose into the method of Brough et al. As described in the instant rejection, such active agent substitution would have been motivated by one of ordinary skill in the art because Paetz et al. teach that crystalline deferasirox is suitably processed with pharmaceutically acceptable excipients (many overlapping with the excipients taught in Brough et al.) including crosslinked sodium croscarmellose in a method that mixes at an elevated temperature just like thermokinetic compounding. Furthermore, Paetz et al. specifically teach where in melt granulating deferasirox, the temperature is especially 90 to 180 °C ([0077]) and 
Applicants argue that there was improper picking and choosing of only selected features from Paetz for combination with Brough and therefore there can be no prima facie case of obviousness was established (Remarks: p. 7).
This is not found persuasive. In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Brough et al. teach that its thermokinetic compounding method can be applied to a wide variety of active ingredients (see [0058-0059]) and there is no teaching away from the claimed active ingredient, crystalline DFX. In fact, the secondary reference, Paetz teaches that crystalline DFX is compatible with the pharmaceutical excipients used in the method of Brough et al.  The examiner directs attention to Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations that the prior art: “discloses a multitude of effective combinations does not   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617